DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on Apr. 05, 2022.
Claims 1-5, 7-10 and 21-25 have been amended.
Claims 11-20 and 26-30 have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manolakos (2019/0356445).
Regarding claim 21, Manolakos discloses an apparatus for wireless communication at a user equipment (UE) (see abstract, fig.1, element 115, fig.9 and descriptions), comprising: a processor, memory coupled with the processor (see fig.2, fig.9, elements 282, 280 and descriptions); and instructions stored in the memory and executable by the processor to cause the apparatus to: establish a connection with an access network entity according to a first UE capability, wherein the first UE capability indicates a first set of connection parameters for communications directly between the UE and the access network entity (see abstract, fig.1, elements 105b, 115/110b, fig.2, elements 105, 115, fig.9, elements 280, fig.6B, step 650, paragraphs [0055], [0079] and descriptions); determine a second set of connection parameters for communications with the access network entity via a first relay (see fig.1, elements 105b, 105y, paragraphs [0045-0049] and its description); transmit a UE capability message to the access network entity, wherein the UE capability message indicates a second UE capability for communications via the first relay with the second set of connection parameters (see fig.2, elements 105b, 125, 105y, 125, 115/110y, paragraphs [0049], [0079-0080] and its description); and communicate with the access network entity base station via the first relay according to the second UE capability (see fig.1, elements 105b, 125, 105y 125, 115, paragraph [0049] and its description).
Regarding claim 22, Manolakos further discloses the connection with the access network entity according to the first UE capability uses a first frequency band, and wherein transmissions between the UE and the first relay are on a second frequency band and transmissions between the access network entity and the first relay are on the first frequency band (see fig.1, elements 110a-c, 110x-z, paragraph [0047] and its description).
Regarding claim 23, Manolakos further discloses the instructions are further executable by the processor to cause the apparatus to: receive, responsive to the transmitting the UE capability message, a transmission from the access network entity to enable the second UE capability, and wherein the communicating with the access network entity via the first relay is performed responsive to the transmission from the access network entity to enable the second UE capability (see fig.1, elements 105b, 125, 105y 125, 115, fig.2, element 280, paragraphs [0045-0046], [0049], [0053] and descriptions).
Regarding claim 24, Manolakos further discloses the second set of connection parameters include one or more of a number of antennas available for communications, a maximum supportable data rate associated with communications via the first relay, an acknowledgment timeline for communicating acknowledgment feedback between the UE and the access network entity, a downlink-to-uplink grant timeline between the UE receiving a grant and transmitting a responsive uplink transmission, a feedback processing timeline, one or more quality of service parameters, or any combinations thereof (see abstract,  fig.1, elements 105b, 125, 105y 125, 115, fig.2, fig.9, elements 252a-r paragraphs [0007-0008], [0045-0046] and descriptions). 
Regarding claim 10, Manolakos further discloses the first relay comprises a layer 1 relay between the access network entity base station and the UE, and wherein the first relay performs at least a portion of physical layer processing of traffic that is transmitted between the UE and the access network entity (see abstract, paragraph [0062-0063]).
Allowable Subject Matter
Claims 5-9 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647